Action pursuant to section 29 of the Workmen’s Compensation Law by an insurance carrier, paying benefits to an employee of its insured, to recover damages for personal injuries of the employee alleged to have been sustained as the result of negligence and malpractice. The appeal is (1) from an order dismissing the complaint as against respondent for failure to prosecute, and (2) from the judgment entered thereon. Issue was joined December 17, 1953 and the motion to dismiss was made 51 months after such joinder of issue. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.